Citation Nr: 0001993	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  93-12 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for epigastric distress 
(claimed as stomach condition).

2.  Entitlement to service connection for a heart condition.

3.  Entitlement to service connection for fibrocystic breast 
disease, bilateral (claimed as breast condition).

4.  Whether the decision to sever service connection for 
vaginitis effective April 30, 1999, was correct.

5.  Entitlement to a rating higher than 10 percent for 
vaginitis.

6.  Entitlement to a rating higher than 10 percent for left 
knee chondromalacia.

7.  Entitlement to a rating higher than 10 percent for right 
knee chondromalacia.

8.  Entitlement to a compensable rating for right Achilles 
tendonitis,.
9.  Entitlement to a compensable rating for low back pain.

10.  Entitlement to a compensable rating for a panic 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from October 1987 to 
January 1990 with additional service in the United States 
Army Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) from September 1991, May 1996, August 1997, and 
February 1999 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  In the 
September 1991 rating decision, the RO denied service 
connection for some disorders and granted service connection 
for others.  (To avoid confusion in tracing the history of 
the many claims involved in this case, the Board will use the 
same number to designate each issue that is used on the cover 
page of this decision.)  The veteran appealed the following 
aspects of the September 1991 rating decision to the Board:  
the denial of service connection for a stomach disorder (#1); 
the denial of service connection for a back (service 
connection granted, May 1996 rating decision) and neck 
(service connection granted, February 1999 rating decision) 
disorder; the denial of service connection for a nervous 
condition (service connection granted, May 1996 rating 
decision); denial of service connection for a heart condition 
(#2); the denial of service connection for a breast condition 
(#3); the initial assignment of a 10 percent rating for 
service-connected vaginitis (#5); the initial assignment of a 
10 percent rating for service-connected chondromalacia, both 
knees (#6 & #7); the initial assignment of a noncompensable 
rating for service-connected Achilles tendonitis, right (#8); 
and the initial assignment of a noncompensable rating for 
service-connected allergic rhinitis (appeal withdrawn by the 
veteran, October 1997).

The Board remanded the case for further development of the 
evidence in March 1995.  In a May 1996 rating decision, the 
RO continued the denials of service connection for epigastric 
distress (claimed as a stomach condition) (#1); a heart 
condition with systolic murmur (#2); and fibrocystic breast 
disease, bilateral (#3); and continued the rating of 10 
percent for chondromalacia, both knees (#6 & #7); and 
noncompensable ratings for right Achilles tendonitis (#8) and 
allergic rhinitis (appeal withdrawn, October 1997).  In the 
May 1996 rating decision, the RO also proposed to sever 
service connection for vaginitis and granted service 
connection for left sacroiliac strain with low back pain and 
for panic disorder, assigning noncompensable initial ratings 
for these two disorders.

In June 1996, the RO received copies of medical reports with 
portions highlighted in yellow.  Interspersed in these 
reports were statements from the veteran including statements 
expressing disagreement with the proposal to sever service 
connection for vaginitis (#4); with the initial 
noncompensable ratings assigned for the low back pain (#9) 
and panic disorder (#10); and with the RO's not having 
addressed the claim for service connection for a neck 
disorder (service connection granted, February 1999 rating 
decision).  Although a February 1999 supplemental statement 
of the case provides notice to the veteran that the allowance 
of service connection for the low back pain and panic 
disorder represents a full resolution of the appeal of the 
service connection issues -- which is true -- no statement of 
the case was ever issued following the June 1996 notices of 
disagreement with the noncompensable ratings assigned for the 
low back pain and panic disorder.  Cf. Grantham v. Brown, 114 
F.3d 1156, 1158-59 (Fed.Cir. 1997) (an appeal initiated by a 
notice of disagreement as to an RO's "rejection of the 
logically up-stream element of 
service-connectedness . . . could not concern the logically 
down-stream element of compensation level.").  Accordingly, 
the Board will address this situation in the Remand which 
follows this decision (#9 & #10).  Manlicon v. West, 12 Vet. 
App. 238, 240-41 (1999) (holding that, where notice of 
disagreement is filed with claim and no statement of the case 
has been issued, Board should remand, not refer, that issue 
to the RO to issue statement of the case).

The Board has decided to restore service connection for 
vaginitis, severance of which was proposed in a May 1996 
rating decision and accomplished in an August 1997 rating 
decision (#4).  Before service connection for vaginitis was 
severed, the veteran had perfected an appeal to the Board of 
the initial assignment of a 10 percent rating for vaginitis.  
After severing service connection, the RO, in a February 1999 
supplemental statement of the case, considered the issue on 
appeal as whether an initial disability rating higher than 10 
percent was warranted for vaginitis during the period that 
service connection and the 10 percent rating had been in 
effect for the disorder.  Given the Board's restoration of 
service connection for vaginitis, the Board has 
recharacterized the issue as one for entitlement to a rating 
higher than 10 percent for vaginitis (#5), and this issue is 
addressed in the Remand.

A hearing was held before a VA hearing officer in October 
1997, at which time the veteran submitted a statement 
withdrawing her appeal of the initial noncompensable rating 
assigned for allergic rhinitis.  Therefore, this issue is no 
longer on appeal.  38 C.F.R. § 20.204 (1999).

Concerning the veteran's disagreement with the RO's not 
having addressed the claim for service connection for a neck 
disorder, the RO did address this issue in the February 1999 
rating decision by granting service connection for cervical 
spine degenerative disc disease and assigning a 20 percent 
disability rating for that disorder.  This allowance of 
service connection represents a full grant of the benefits 
sought on appeal to the Board, and therefore, the issue is no 
longer before the Board.  Grantham, 114 F.3d at 1158-59.

In addition to its actions concerning the vaginitis claim and 
its grant of service connection for cervical spine 
degenerative disc disease, the RO, in the February 1999 
rating decision, also continued the denial of service 
connection for epigastric distress (claimed as stomach 
condition) (#1); for a heart condition (#2); and for 
fibrocystic breast disease, bilateral (claimed as breast 
condition) (#3); continued the noncompensable rating assigned 
for right Achilles tendonitis (#8); and granted separate 
initial ratings of 10 percent each for chondromalacia of the 
left (#6) and right (#7) knees.  The Board has decided that 
the claim for service connection for fibrocystic breast 
disease, bilateral (claimed as breast condition), is a well 
grounded claim.  However, because an August 1995 VA 
examination report pertaining to fibrocystic breast disease 
inadequately met the requirements specified in the Board's 
March 1995 remand order regarding the claim for service 
connection for fibrocystic breast disease, bilateral (claimed 
as breast condition), this claim must be remanded again.  
Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  No medical evidence has been presented to render 
plausible a claim that a stomach disorder exists currently 
that accounts for the symptoms described by the veteran or 
that symptoms of epigastric distress, pain, or "twisting" 
in the stomach, for which the veteran claims service 
connection, constitute, in themselves, a current disability 
for the purposes of establishing a well grounded claim for 
service connection for epigastric pain (claimed as a stomach 
condition).

2.  No medical evidence has been presented or secured to 
render plausible a claim that a current heart condition, if 
any, had its onset in service or is related to a disease or 
injury incurred in service.
3.  The veteran had fibroadenoma diagnosed in 1970, prior to 
active duty, and had cysts surgically removed from her 
breasts at that time.

4.  The veteran currently has fibrocystic breast disease.

5.  Findings on a mammogram in service in 1989 may represent 
an increase in severity of a preexisting breast disease or 
the onset of a breast disorder that is separate and distinct 
from the fibroadenoma diagnosed prior to service.

6.  The evidence of record does not demonstrate clearly that 
vaginitis was not aggravated in active service.

7.  Chondromalacia of the knees has been manifested by 
complaints of pain with normal range of motion during the 
period contemporaneous with the initial rating of the 
disorder, and those manifestations have continued up to 
present.

8.  Right Achilles tendonitis has been manifested by 
tenderness to palpation of the right Achilles tendon 
insertion, a range of nonpainful dorsiflexion of the right 
ankle two degrees less than the range on the left; mild 
tendonitis, with no more than a slight degree of disability 
and by complaints of pain only, with findings of examiners 
that the tendonitis had "healed" or "resolved."


CONCLUSIONS OF LAW

1.  The claim for service connection for epigastric pain 
(claimed as a stomach condition) is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for a heart condition is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim for service connection for fibrocystic breast 
disease, bilateral (claimed as breast condition) is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).
4.  The September 1991 rating decision granting service 
connection for vaginitis was not based on clear and 
unmistakable error, and restoration of service connection for 
vaginitis is warranted.  38 C.F.R. § 3.105(d) (1999)

5.  A rating higher than 10 percent for chondromalacia of the 
left knee is not warranted.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5099-5024, 5260, 5261 (1999).

6.  A rating higher than 10 percent for chondromalacia of the 
right knee is not warranted.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5099-5024, 5260, 5261 (1999).

7.  A compensable rating for right Achilles tendonitis is not 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.56, 4.73, Diagnostic Codes 5399-5310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Requirements For Establishing Service Connection
And For Establishing A Well Grounded Claim
For Service Connection For A Disability.

In general, establishing service connection for a disability 
on a direct basis requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease or injury incurred in service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1999); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection for a disability may also be established based on 
aggravation of disease or injury which preexisted service 
when there is an increase in disability during service unless 
the increase is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a) (1999).  Establishing service connection 
for a disability based on aggravation requires (1) evidence 
sufficient to show that a disease or injury preexisted 
service; (2) evidence showing an increase in disability 
during service sufficient to raise a presumption of 
aggravation of the disability; and (3) a lack of clear and 
unmistakable evidence to rebut the presumption of aggravation 
which may include evidence showing that the increase in 
severity was due to the natural progress of the disability.  
38 C.F.R. § 3.306(b) (1999).  Concerning Item (1), a disorder 
may be shown to have preexisted service if it is noted at 
entrance into service or where clear and unmistakable 
evidence rebuts a legal presumption of sound condition at 
entrance for disorders not noted at entrance.  History 
provided by the veteran of the preservice existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition.  38 C.F.R. §§ 3.304(b)(1) (1999); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).

To establish a well grounded claim for service connection, a 
claimant has the burden to submit competent evidence to 
support each element of the claim, e.g., for direct service 
connection, the existence of a current disability; an injury 
sustained or disease contracted in service; and a link or 
nexus between the two.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).  Alternatively, the third Caluza element can be 
satisfied under 38 CFR 3.303(b) (1999) by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage, 10 Vet. App. 
at 495.  Evidence submitted in support of a claim 
"must . . . be accepted as true for the purpose of 
determining whether the claim is well grounded . . . [except] 
when the evidentiary assertion is inherently incredible or 
when the fact asserted is beyond the competence of the person 
making the assertion."  King v. Brown, 5 Vet. App. 19, 21 
(1993).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Caluza v. Brown, 7 Vet. App. 498, 505 (1995); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v Derwinski, 
2 Vet. App. 141, 143 (1992).  The veteran has the burden to 
bring evidence to render plausible the existence of the 
disability for which she is claiming service connection in 
order to establish a well grounded claim.  Until she does, 
the VA does not have the duty to assist her in developing 
facts pertinent to her claim, including assisting her by 
affording her a medical examination at VA expense.  
38 U.S.C.A. § 5107(a) (West 1991); see Grivois v. Brown, 
6 Vet. App. 136, 139-40 (1994) (noting that "implausible 
claims should not consume the limited resources of the VA and 
force into even greater backlog and delay those claims 
which . . . require adjudication."); see also Morton v. 
West, 12 Vet. App. 477, 485 (1999) (holding that the 
Secretary cannot, by regulation, Manual, and/or Compensation 
and Pension policy eliminate the condition precedent, i.e., 
the requirement that a claimant submit a well grounded claim, 
placed by Congress upon the inception of the Secretary's duty 
to assist).

Service Connection For
Epigastric Distress (Claimed As Stomach Condition).

Background.

Service medical records reflect that in July 1989, when being 
seen in a service department Mental Health Clinic after a 
death in her family, the veteran reported that she had had 
periodic anxiety symptoms to include "nervous stomach".  
The examiner diagnosed psychological factors affecting 
physical condition.  There are no other complaints or 
findings relevant to a stomach condition in the service 
medical records.

On July 1991 VA examination the history provided by the 
veteran included that in 1988 she had developed a "nervous 
twitching and quivering in the stomach."  She stated that 
this had happened when she had some type of harassment during 
service.  She reported that she was placed on nerve pills 
which improved the stomach condition.  She stated that her 
stomach condition had improved since that time and she had 
less trouble with it currently.  She was still taking nerve 
medication and sleeping medication which she felt improved 
the general state of her stomach.  She was okay as long as 
she was not upset, which occurred about once a week.  
Examination of the abdomen revealed no localized pain, no 
organomegaly, no masses present, no tenderness.  The doctor 
diagnosed "nervous stomach", helped by nerve medication, 
stabilized at present.

A May 1992 VA Form 10-0043a, Medical Record Service Treatment 
Plan --Ambulatory Care Interdisciplinary Progress Note, 
showed that the veteran was seen with requests to have an 
abdominoplasty.  An abdominoplasty is an operation performed 
on the abdominal wall for esthetic purposes.  Stedman's 
Medical Dictionary 2 (26th ed. 1995).

In March 1995, the Board remanded all of the claims for VA to 
assist in development of the evidence without determining 
whether the claims were well grounded as is now required.  
Morton, 12 Vet. App. at 485.  Concerning service connection 
for epigastric distress (claimed as stomach condition), the 
Board ordered the RO to schedule the veteran for a VA 
examination to determine the presence, nature, and etiology 
of her claimed stomach disorder.  The Board stated that the 
examiner should specifically comment as to whether the 
veteran currently exhibits a chronic stomach disorder.

On August 1995 VA examination, the veteran gave a history of 
having begun to have epigastric discomfort and bloating in 
1989 with a sharp pain in the upper portion of her epigastric 
area.  She reported that she had been taking Motrin three 
times a day for her back and that she was told that this 
medication was increasing her epigastric discomfort.  She 
reported that she continued to have this discomfort which 
occurred and lasted for approximately 24 hours in episodes 
that last both day and night.  She stated that the episodes 
occurred about twice a month.  She had no radiation of pain 
from the epigastric area.  It did not radiate under the 
sternum or to the right or left upper quadrant or to the 
back.  She took Mylanta with relatively good results.  She 
stopped taking Motrin in 1991, and had an upper 
gastrointestinal (GI) series at a VA hospital in 1992, but 
never got the report.  She reported that she was worried 
about the epigastric pain in her stomach because it caused 
her to lose time from work.  Her discomfort was not 
progressive, but recurred one day every two weeks.  The 
examiner noted that an upper (GI) series would be repeated.

Examination of the abdomen revealed no masses, tenderness, or 
organomegaly.  No abnormalities in the abdomen could be 
palpated.  The diagnosis consisted of the history provided by 
veteran and the plan to obtain the upper GI series.  An 
August 1995 VA upper GI series report indicates that a series 
was performed using barium swallow.  Under "Impression", 
the radiologist only wrote, "See concurrent report case 
#15879" but a report by that number is not in the claims 
file and no other report pertaining to an upper GI series is 
in the claims file.

At a hearing before a VA hearing officer in October 1997, the 
veteran testified that she was treated for a stomach 
condition in service.  She stated that she began having a 
nervous stomach from harassment and that it was aggravated by 
taking Motrin for orthopedic problems.  She did not recall 
any specific diagnosis in service except "nervous stomach."  
She stated she was not given a separation examination because 
the service department was unable to catch up with her.  She 
stated that she had some tests done at a VA hospital as part 
of her VA examination but that she did not think the testing 
was accurate because she kept throwing up the material that 
she was required to swallow for the test.  She stated the 
only type of medication she was taking currently for the 
stomach condition was over-the-counter antacids.  She 
testified that she felt service connection was warranted for 
a stomach condition because she began having problems with 
her stomach in service and medication she took in service 
made the condition worse.  She stated that she currently 
experienced epigastric distress three or four times a month.  
She had no nausea, vomiting, or burning.  Her pain felt like 
she had had an operation, and "it just feels like somebody 
is twisting."  She felt service connection should be granted 
because the condition interferes with her work and she has to 
take days off.

Analysis.

In claiming service connection for epigastric distress 
(claimed as a stomach condition), the veteran is claiming 
service connection for symptoms rather than for an underlying 
disability from which the symptoms derive.  With regard to 
the element of a claim for service connection requiring the 
existence of a current disability, the Board notes that a 
veteran's statements as to subjective symptomatology alone, 
such as pain or "twisting" in the stomach, without medical 
evidence of an underlying impairment capable of causing the 
symptom alleged, generally cannot constitute plausible 
evidence of the existence of a current disability for VA 
service connection purposes.  Sanchez-Benitez v. West, 
No. 97-1948 (U.S. Vet. App. Dec. 29, 1999).  For example, 
where medical science has been unable to determine with 
certainty an underlying cause of certain symptoms, even when 
alleged in common by numerous veterans who constitute a 
specific population of veterans rather than just by one 
veteran, special legislation has been required to enable VA 
to assist that population of veterans.  38 U.S.C.A. § 1117 
(West 1991 and Supp. 1999); 38 C.F.R. § 3.317 (1999); see 
also Hayes v. Brown, 9 Vet. App. 67, 72 (1996) (holding that, 
although appellant as a lay person can certainly provide an 
account of symptoms he experiences, the appellant is not 
competent to provide a medical diagnosis).

No medical evidence has been presented or secured in this 
case to render plausible a claim that a stomach disorder 
exists currently that accounts for the symptoms described by 
the veteran or that symptoms of epigastric distress, pain, or 
"twisting" in the stomach, for which the veteran claims 
service connection, constitute, in themselves, a current 
disability for the purposes of establishing a well grounded 
claim for service connection for epigastric pain (claimed as 
a stomach condition).  Accordingly, the claim for service 
connection for epigastric pain (claimed as a stomach 
condition) is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

In the March 1995 remand, the Board ordered a VA examination 
to determine the presence, nature, and etiology of the 
claimed stomach disorder.  The diagnosis by the August 1995 
VA examiner consisted merely of a recitation of the symptoms 
described by the veteran and the plan for an upper GI series, 
which apparently was conducted, but a report of which was not 
placed in the claims file.  In Stegall v. West, 11 Vet. App. 
268 (1998), the United States Court of Appeals for Veterans 
Claims (Court) held that, where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  One issue 
here is whether Stegall requires the Board to remand a claim 
which is not well grounded for compliance with a prior order 
for development of the evidence by the Board or whether such 
a second remand would run afoul of the Court's holding in 
Morton that VA cannot eliminate the condition precedent, 
i.e., the requirement that a claimant submit a well grounded 
claim, placed by Congress upon the inception of the 
Secretary's duty to assist.

In Roberts v. West, No 97-1993, slip op. at 4-5 (U.S. Vet. 
App. Nov. 19, 1999), the Court distinguished Stegall, which 
concerned a well grounded claim for an increased rating for a 
service-connected condition from that appellant's claim for 
secondary service connection for arthritis which was not a 
well grounded claim and held that, because the claim for 
service connection was not well grounded, "additional action 
by the Board to enforce its remand order was not required 
under Stegall."  Roberts, No. 97-1993, slip op. at 5.  
Similarly in this case, because the claim for service 
connection for a stomach disorder is not well grounded, the 
Board concludes that remand is not necessary.  Cf. Brewer v 
West, 11 Vet. App. 228, 235-36 (1998) (holding that, where 
claims for service connection for back, knee, and left hip 
disorders were not well grounded and x-rays recommended by a 
physician were not performed, the Board was not required to 
remand the claims so that the x-rays could be accomplished 
under section 5107(a) because the Board had no duty to assist 
the claimant in developing the claim or to remand under 
section 5103(a) because there was no indication that the 
results of such x-rays would render the claim well grounded).

Service Connection For A Heart Condition.
Background.

There are no complaints or findings relevant to a heart 
condition noted in the service medical records.

On July 1991 VA Compensation and Pension (C&P) examination, 
the veteran's history included getting a fluttering in her 
heart and getting short of breath, lasting three or four 
seconds.  She stated that this feeling happened three to four 
days out of the week and went away as abruptly as it came on.  
She had been evaluated before for this and was told it was 
nothing.  On cardiovascular examination, the heart had a 
regular rate and rhythm with a II/IV systolic ejection murmur 
and a mid-systolic click.  The peripheral pulses were 2+.  
The veteran was not hypertensive, and there were no varicose 
veins noted.  The lungs were clear to auscultation and 
percussion, and the shape of the chest was normal female.  
The examiner diagnosed probable mitral valve prolapse.  
(Mitral valve prolapse is "excessive retrograde movement of 
one or both mitral valve leaflets into the left atrium during 
left ventricular systole, often allowing mitral 
regurgitation . . . ."  Stedman's Medical Dictionary 1436 
(26th ed. 1995)).  An accompanying chest x-ray report was 
normal, although the radiologist noted that the film was 
unusually light and poorly developed due to a processing 
failure.  An accompanying electrocardiogram (ECG) was normal 
and showed normal sinus rhythm.

In the March 1995 Remand, the Board ordered the RO to 
schedule the veteran for a VA examination to determine the 
presence, nature, and etiology of her claimed heart disorder.  
The Board stated that the examiner should specifically 
comment as to whether the veteran currently exhibits a 
chronic heart disorder.  Moreover, the Board ordered that a 
VA cardiologist provide an opinion as to whether the mitral 
valve prolapse identified on VA examination in July 1991 was 
a congenital or developmental disability.

A May 1995 Emergency Department History and Physical report 
from St. Joseph Hospital showed that the veteran was seen 
with a history of dry cough, fever, chills, headache, and 
generalized body aches which started two days earlier.  On 
the report of physical examination, the examiner noted that 
the veteran's pulse was 114 and blood pressure 140/70.  The 
examiner also noted, "Heart:  S1, S2.  The patient is 
tachycardic."  (Tachycardia is "[r]apid beating of the 
heart, conventionally applied to rates over 100 per minute."  
Stedman's at  1758.)  The diagnoses were headache resolved; 
bronchitis; and thrombocytopenia.  (Thrombocytopenia is "[a] 
condition in which there is an abnormally small number of 
platelets in the circulating blood."  Stedman's at 1808.)
On August 1995 VA examination, the veteran's chief complaint 
was chest pain, dyspnea, and flutter about once a month.  She 
reported that this problem started while she was on active 
duty.  She stated that every time she was in a stressful 
situation, she would develop chest pain with the pain 
radiating to her arm.  She stated that this did not happen 
any more and that the only thing she still experienced was a 
flutter associated with some chest pain and dyspnea.  She did 
not have any problems on exertion.  She was able to climb 
three flights of stairs before she developed shortness of 
breath that did not cause any chest pain.  She denied any 
association between chest pain and exertion.

The examiner noted that review of the veteran's medical 
records did not reveal any diagnostic work up or any 
diagnosis of heart problem.  On cardiac examination, there 
was normal sinus rhythm with a heart rate of 76.  Respiration 
was 12, with blood pressure of 120/80.  There was a Grade I 
systolic murmur to the left of the cardiac border which 
radiated laterally towards the left chest wall, very soft, 
with no irregularity.  No arrhythmia was detected.  There was 
no peripheral edema.  Peripheral pulses were good.  Various 
diagnostic studies were ordered.

An August 1995 VA ECG report showed normal sinus rhythm and 
normal ECG.  An August 1995 echocardiogram showed normal 
results including that pertaining to mitral valve function 
which showed no stenosis and trivial regurgitation.  An 
August 1995 VA chest x-ray showed no cardiac abnormalities.

In a handwritten addendum to the August 1995 VA examination, 
the examiner, after reviewing all the test results, wrote, 
"Normal echocardiogram.  Normal EKG.  Normal [left 
ventricular function].  No evidence of organic heart disease.  
Believe murmur is functional."  (Functional means 
"[r]elating to a function. . . .  Not organic in origin; 
denoting a disorder with no known or detectable organic basis 
to explain the symptoms." Stedman's at  693.)

At a hearing before a VA hearing officer in October 1997, the 
veteran testified that her current symptoms were occasional 
fluttering with shortness of breath and discomfort.  She 
stated the current symptoms were not as bad or as frequent as 
those she experienced on active duty.  She experienced them 
when she was "stressed".  When asked if doctors diagnosed a 
heart murmur or any type of cardiac problem while she was on 
active duty she stated that she "didn't have one on active 
duty," and that doctors "didn't hear it" but that right 
after discharge a doctor told her she had a heart murmur.

Analysis.

No medical evidence has been presented or secured to render 
plausible a claim that a current heart condition, if any, had 
its onset in service or is related to a disease or injury 
incurred in service.  In this regard, the Board notes that 
assuming, without deciding, that the finding of "probable 
mitral valve prolapse" on the July 1991 VA examination was 
evidence of a current heart condition, no medical evidence 
has been presented to render plausible a claim that such a 
heart condition had its onset in service or is the result of 
a disease or injury incurred in service.  Therefore, a claim 
for service connection for a heart condition on a direct 
basis is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

If cardiovascular-renal disease including hypertension 
manifests itself to a compensable degree within one year from 
the date of separation from service, the law presumes that 
the disease had its onset or was incurred in service even 
though there is no evidence of such disease during the period 
of service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (1999).  The 
Board remanded the claim for service connection for a heart 
condition for further development of the evidence pertaining 
to the finding of "probable mitral valve prolapse" on the 
July 1991 VA examination.  Although a "probable mitral valve 
prolapse" was first identified 18 months after separation 
from service, the veteran filed her claim for service 
connection for a heart condition in December 1990 within a 
year following discharge.  However, no medical evidence has 
been presented to render plausible a claim that a "probable 
mitral valve prolapse" is an early symptom of, 
cardiovascular-renal disease including hypertension.  
Moreover, no medical evidence has been presented or secured 
to render plausible a claim that the veteran currently has 
cardiovascular disease, arteriosclerosis, or any other heart 
condition. Accordingly, a claim for service connection for a 
heart condition based on the presumptive provision for 
cardiovascular disease in section 3.309 is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

In its March 1995 remand order, the Board ordered that a VA 
examination be conducted to determine the presence, nature, 
and etiology of a claimed heart disorder and for an opinion 
as to whether the mitral valve prolapse identified on the 
July 1991 VA examination was a congenital or developmental 
disability.  The August 1995 examiner complied in part with 
the Board's remand order, determining that there was no 
evidence of organic heart disease, but did not address 
whether there was a mitral valve prolapse and, if so, whether 
it was a congenital or developmental disability.  Concerning 
the latter, the Board notes that service connection may be 
granted for diseases (but not defects) of congenital, 
developmental or familial origin if the evidence as a whole 
shows that the manifestations of the disease in service 
constituted "aggravation" of the disease within the meaning 
of applicable VA regulations.  VAOPGCPREC 82-90 (July 18, 
1990); 38 C.F.R. §§ 3.303(c), 3.306 (1999).  With regard to 
congenital or developmental defects, service connection may 
not be granted for a defect, although service connection may 
be granted for a disability which is shown by the evidence to 
have resulted from a defect which was subject to a 
superimposed disease or injury during service.  VAOPGCPREC 
82-90 (July 18, 1990).

However, whether the veteran has a mitral valve prolapse or 
not and whether it is a congenital disability or not, no 
medical evidence has been presented or secured to render 
plausible a claim that it had its onset in service; is the 
result of a disease or injury incurred in service; is a 
manifestation of cardiovascular disease, or, if a congenital 
disease or defect, was aggravated in service or subjected to 
a superimposed injury in service resulting in disability.  
Therefore, no matter how it is viewed, the claim for service 
connection for a heart condition to include a mitral valve 
prolapse is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

As was the case with the claim for service connection for a 
stomach condition, the question arises as to whether the 
Court's holding in Stegall requires the Board to remand a 
claim which is not well grounded for compliance with a prior 
order for development of the evidence by the Board or whether 
such a second remand would run afoul of the Court's holding 
in Morton that VA cannot eliminate the condition precedent, 
i.e., the requirement that a claimant submit a well grounded 
claim, placed by Congress upon the inception of the 
Secretary's duty to assist.  For the same reasons and bases 
which the Board has articulated above with regard to the 
stomach claim, the Board concludes that it is not required to 
remand this case again under Stegall.  Specifically, because 
the claim for service connection for a heart disorder 
including a mitral valve prolapse is not well grounded, the 
Board concludes that remand is not necessary to conduct a VA 
examination in which an examiner clearly articulates whether 
a mitral valve prolapse is a congenital or developmental 
disability.  

Fibrocystic Breast Disease, Bilateral (Claimed As Breast 
Condition).

Background.

An October 1976 report of an examination conducted in 
connection with service in the Army Reserve reflected a 
history of cysts removed from the right and left breasts in 
1970 with no complications.  The examiner noted that the 
breast examination was essentially normal.  A letter, dated 
in October 1976, from the private physician who performed the 
bilateral breast biopsy in November 1970 reflected that the 
pathological diagnosis was fibroadenoma, entirely benign on 
both breast masses.  (Fibroadenoma is "[a] benign neoplasm 
derived from glandular epithelium in which there is a 
conspicuous stroma of proliferating fibroblasts and 
connective tissue elements; commonly occurs in breast 
tissue."  Stedman's at 648.)

Service medical records reflect that a breast examination in 
March 1989 was normal.  On a July 1989 mammography, it was 
noted that caudiocranial and mediolateral views were obtained 
and that, in the lateral aspect on right caudiocranial view 
there was a very questionable three centimeter density of 
which there was a questionable border.  This finding was not 
confirmed on oblique or additional exaggerated caudiocranial 
view.  The radiologist noted, "Overall, it is felt that this 
is ductile tissue."  In August 1989, the veteran was 
referred by the obstetrical/gynecological clinic to the 
surgical clinic for an assessment.  The assessment was "no 
surgical breast disease at this time."

On July 1991 VA examination, history provided by the veteran 
included that in 1989 a mammogram showed multiple cystic 
disease in the breast and that in high school she had cysts 
removed from the breasts.  Examination of the breasts 
revealed multiple small tender areas thought to be due to 
multiple cysts in each breast bilaterally.  The examiner 
noted that a good deal of pain was present in the breasts so 
that adequate examination was somewhat difficult.  The 
diagnosis was multiple cystic disease of the breast, proved 
by mammogram last done in 1989.

July 1991 VA bilateral mammography reflected evidence of some 
fibrocystic changes in both breasts.  There was no definite 
evidence of abnormal calcification or engorgement of vessels 
in either breast.  There were no spiculated nodular lesions.  
The visualized skin and nipples were within normal limits.  
However, there was some prominence of the subareolar ductal 
patterns seen, more prominent on the left side.  Axillary 
lymph nodes were demonstrated bilaterally.  The impression 
was fibrocystic changes in both breasts.

On March 1995 remand, the Board ordered that an additional VA 
examination be conducted to determine the presence, nature, 
and etiology of the claimed fibrocystic disease of the 
breasts.  The Board specifically ordered that an appropriate 
specialist review the service medical records and provide an 
opinion "whether the fibrocystic disease present at the time 
of the veteran's entrance underwent a clinically significant 
increase in severity during the veteran's period of active 
service."  

On August 1995 VA examination, the veteran provided a history 
of having had pain in both breasts in high school and of 
having had cysts of the breasts removed.  She also reported 
having experienced pain in the breasts on active duty in 1987 
when having to run.  She stated that mammography in 1989 
revealed fibrocystic disease of the breast.  She reported 
that a mammogram after service, in 1991 showed increase in 
the fibrocystic disease of the breast.  She stated that she 
continued to have some discomfort in her breast in 1992 
through 1995.  She reported that painful episodes occurred 
throughout the month, but were worse during menstruation.  
Examination of the breasts revealed multiple small cysts, 0.5 
cm in size, in the upper outer quadrants of both breasts and 
in the lower halves of her breasts, tender to palpation and 
tender to her examination.  Scars of the breasts were well-
healed, with no keloid formation and no tenderness.  Under 
"Final Diagnosis", the examiner repeated the history 
provided by the veteran.  The examiner stated, "Increase in 
severity of the fibrocystic disease in the breast occurred, 
according to the [veteran], in relation to the running that 
she did."

August 1995 VA bilateral mammography showed that the breasts 
remained markedly glandular and relatively symmetric 
bilaterally.  No discrete mass, malignant appearing 
calcification or skin change was identified.  It was noted 
that a small nodule can be missed in dense breasts.  Overall 
appearance had not changed appreciably.  The impression was 
most likely benign, markedly glandular breasts, unchanged.  
Ultrasound correlation was recommended if clinical concern 
persisted on palpable nodule.  Otherwise, continuous 
self-examination and routine annual follow-up were 
recommended.

At a hearing before a VA hearing officer in October 1997, the 
veteran testified that she had a cyst removed from each 
breast prior to active duty, in 1970, and did not have any 
problems during the intervening years, but then started 
having problems on active duty and "it had multiplied."  A 
mammogram showed multi-fibrocystic breast disease, and that 
she did not have that before coming on active duty.  She had 
no problems with her breasts except they would bother her if 
she ran or something like that.  She contended that she 
should be granted service connection because her preexisting 
breast disorder was aggravated during active duty and because 
she "did not have a multitude of fibrocysts in my breasts" 
prior to active duty. 

Analysis.

The medical questions in this case are whether fibroadenoma 
diagnosed in 1970, seventeen years prior to active service, 
is related to or the same disease or disorder as the 
fibrocystic breast disease diagnosed currently and, if so, 
whether the findings of dense ductile tissue on a mammogram 
conducted during active duty in 1989 constitute an increase 
in severity of the preexisting breast disease beyond its 
normal progress.  The Board concludes that, because the 
mammogram findings in service in 1989 may represent an 
increase in severity of a preexisting breast disease or the 
onset of a breast disorder that is separate and distinct from 
the fibroadenoma diagnosed prior to service, the claim for 
service connection for a breast condition is well grounded, 
and was well grounded when the Board remanded it in March 
1995.  38 U.S.C.A. § 5107(a) (West 1991).  Concerning this 
determination, the Board notes that the claim is well 
grounded based on the mammogram findings in service without 
regard to the normal finding on a March 1989 breast 
examination and the August 1989 surgical clinic finding that 
there was no "surgical" breast disease present because the 
Board must consider only the evidence that is or may be 
favorable to the claim in deciding whether a claim is well 
grounded.  See Arms v. West, 12 Vet. App. 188, 195 (1999) 
(noting that generally "only the evidence in support of the 
claim is to be considered and generally a presumption of 
credibility attaches to that evidence in order to decide 
whether or not any VA claimant has sustained the claimant's 
burden of submitting a well-grounded claim under section 
5107(a)") (emphasis in original).

Nevertheless, the August 1995 VA medical examination failed 
to comply with the Board's March 1995 remand order for a 
medical opinion that would resolve the medical issues in the 
case and no other medical evidence of record resolves those 
issues, and therefore the claim must be remanded again.  
Stegall v. West, 11 Vet. App. 268 (1998).  Concerning this, 
the Board notes that there is no evidence that the August 
1995 VA examiner reviewed the service medical records, 
including the 1989 mammogram report, and, with regard to the 
Board's order to render an opinion on whether the findings on 
that report or other service medical records reflected an 
increase in the severity of the breast disease beyond the 
normal progress of the disease, the examiner merely stated 
that the disease increased "according to the [veteran], in 
relation to the running that she did."  See August 1995 VA 
examination report (emphasis added).  The opinion of the 
veteran on this medical matter is of little, if any, 
probative weight.  See Espiritu v. Derwinski, 1 Vet. App. 
492, 494 (1992).  The Board requires the opinion of a doctor 
who will examine all the medical evidence in the file 
pertaining to this claim and render an informed medical 
opinion on this matter which provides a rationale for the 
conclusions reached and which demonstrates consideration of 
the nature of the breast disease present in this case and the 
history of its course as depicted in the medical reports of 
record.

Whether The Decision To Sever Service Connection
For Vaginitis Effective April 30, 1999, Was Correct.

Background.

Medical records from the veteran's service in the United 
States Army Reserves reflect that a pelvic examination 
conducted in connection with the veteran's enlistment for the 
Army Reserves in October 1976 was within normal limits.  On a 
February 1983 examination, conducted while the veteran was 
enlisted in the reserves, the clinical evaluation on vaginal-
pelvic examination was normal.  The veteran was seen in June 
1985 for complaints of a vaginal discharge.  The assessment 
was monilial vaginal discharge.  In October 1985, she was 
seen with complaints of vaginal discharge for one month.  The 
assessment was "yeast (candidiasis vaginalis)".  In 
November 1985, she was seen with complaints of menstrual 
cramps.  The assessment was menstrual cramping and yeast 
infection.

In November 1988 -- after entrance onto active duty in 
October 1987 -- the veteran was seen for complaints of a 
vaginal discharge off and on for one year.  Objectively the 
pelvic examination was within normal limits.  The assessment 
was history of vaginitis.  In January 1989, the veteran was 
treated for urinary tract infection and a vaginal yeast 
infection.  She was seen again with an assessment of monilial 
vaginitis in March 1989.  Breast and pelvic examination was 
normal.  A Pap smear was normal.  In June 1989, the veteran 
complained of a yeast infection.  The assessment was yeast 
vaginitis.  She was treated for urinary tract infections in 
July and December 1989.  In July, the examiner prescribed 
Monostat 7 "for biopsy-induced yeast infection."  In 
January 1990, the veteran was seen again for a vaginal 
discharge.  The assessment was nonspecific vaginitis.

On July 1991 VA examination, the examiner noted the veteran's 
history of vaginitis in service, the history of current 
symptoms, and current ongoing treatment at another VA 
facility.  The veteran was menstruating at the time, so no 
examination, including a Pap smear, could be performed.  
Nevertheless, the examiner diagnosed ongoing vaginitis, with 
vaginal discharge, under treatment.

In a September 1991 rating decision, the RO granted service 
connection for vaginitis and assigned a 10 percent disability 
rating for that disorder.  The veteran appealed the initial 
assignment of a 10 percent rating to the Board.

In an October 1991 VA outpatient treatment report, it was 
noted that the veteran complained of a creamy, yellow vaginal 
discharge for a few months.  There was no itching, burning, 
or abdominal pain.  Objective findings on examination are 
illegible on the handwritten report.  The diagnosis was 
vaginitis and the plan was a gynecological consultation.  In 
a November 1992 rating decision, the RO confirmed and 
continued the 10 percent rating for service-connected 
vaginitis, noting "There was some evidence of vaginal 
discharge, moderate in degree . . . ."

In March 1995, the Board remanded the claim for an 
examination "to determine the current severity of the 
veteran's service-connected vaginitis."

On August 1995 VA gynecological examination, the examiner 
noted the veteran's history of vaginitis having been 
diagnosed in service in 1988.  The veteran reported that she 
had an ongoing discharge basically all the time.  She 
reported that a cream helped but that a discharge was always 
present.  She had no itching, burning, or odor.  The examiner 
noted that the service medical records showed that vaginitis 
had been diagnosed on several different occasions, usually 
monilial vaginitis, and that she had been treated with 
Monistat or other antifungal medications.  On gynecological 
examination, Bartholin, urethral, and Skene's (BUS) glands 
had no rash.  There was a scant whitish discharge on the 
perineum.  Vault had a very scant whitish discharge.  Cervix 
was parous and had a large cervical polyp.  No lesions were 
noted.  A test was done which reflected scant yeast.  Wet 
prep was normal.  GC and chlamydial cultures were done.  Pap 
smear was obtained.  On examination, the cervix was friable 
and a polyp was friable, both bled quite easily.  The uterus 
was anteverted, anteflexed, mobile, and nontender.  Adnexa 
was mobile and nontender bilaterally with no palpable masses.  
The assessment was cervical polyp; mild yeast vaginitis which 
appeared to be recurrent by the veteran's history.  The 
examiner noted that a fasting blood sugar would be obtained 
to rule out diabetes as a cause for recurrent monolial 
vaginitis and that no other cause of vaginitis was noticed at 
that time.

A September 1995 VA Pathology Report showed the results of a 
cervical-vaginal smear.  The diagnosis was benign cellular 
changes, inflammation, and trichomomas vaginalis.  An 
endocervical polyp was removed.

In a May 1996 rating decision, the RO proposed to sever 
service connection for vaginitis, noting, "A thorough review 
of the veteran's service medical records show she was treated 
for this condition on several occasions prior to her entry on 
active duty in 1985 and 1986", and stating, "Condition 
clearly existed prior to enlistment on active duty and no 
aggravation is shown to have occurred."  The RO further 
stated, "It was a clear and unmistakable error initially to 
service connect this condition with the prior history of many 
episodes of similar infections."

The veteran was initially notified of the proposal to sever 
service connection in a May 1996 supplemental statement of 
the case where it was included along with other claims which 
the veteran already had appealed to the Board.  However, no 
pertinent regulations, including section 3.105(d), pertaining 
to the severance were included in the supplemental statement 
of the case.  Moreover, a covering letter accompanying the 
supplemental statement of the case instructed the veteran 
that response to it was "optional." 

In June 1996, the RO received a letter from the veteran 
requesting copies of all medical records that the rating 
board used in making its decision, "especially medical 
records dated in 1985 and 1986 concerning when and where I 
was treated for vaginitis on several occasions prior to 
active duty."  

On June 27, 1998, the RO received VA Form 21-4138, Statement 
in Support of Claim, on which the veteran stated, "I 
disagree with the [RO] decision on my disability claim."  
This statement was accompanied by various medical records 
highlighted in yellow and interspersed with statements from 
the veteran including one statement which specifically 
disagreed with the proposal to sever service connection for 
vaginitis.  She stated in pertinent part, 

Concerning vaginitis in 1985-1986, I had 
recurrent [urinary tract infections] 
which was caused from washing with soap 
and water after each urination.  I was 
given an antibiotic which left me with a 
yeast infection.  In 1986 while on active 
duty, I went swimming on post I caught a 
fungus infection and was instructed by 
the doctor on post to stay out of pools, 
bathing in bathtubs, and to stop washing 
every time I urinate.  I was given Flagel 
and vaginal cream.  There are several 
reasons why women have various discharg 
(sic), and I totally disagree with your 
request to sever this claim.

In a letter dated August 13, 1996, the RO notified the 
veteran -- in a notification letter -- of the May 1996 rating 
decision proposing to sever service connection for vaginitis 
effective November 1, 1996, and of her appeal rights in this 
regard.  

An August 1997 decision severed service connection for 
vaginitis, effective November 1, 1997.  In a letter dated 
August 26, 1997, the RO notified the veteran of the severance 
of service connection for vaginitis effective November 1, 
1997, and of her appeal rights in this regard.

At a hearing before a VA hearing officer in October 1997, the 
veteran testified that she opposed the severance of service 
connection for vaginitis because she still had the same 
condition that she had in service, because she got vaginitis 
in service from an antibiotic given to her to treat urinary 
tract infection, and because there are "many different 
discharges that a woman can have".

A February 1999 rating decision changed the effective date of 
the severance of service connection for vaginitis from 
November 1, 1997, to April 30, 1999.  In a February 1999 
supplemental statement of the case, the RO noted in this 
regard,

The condition clearly existed prior to 
enlistment on active duty and no 
aggravation is shown to have occurred.  
It was clear and unmistakable error to 
initially service connect this condition 
with the prior history of many episodes 
of similar infections without evidence of 
aggravation beyond normal progression.  
Due process was provided the veteran by 
separate letter dated August 13, 1996, 
predicated on the rating decision dated 
May 15, 1996.  That decision proposed to 
sever service connection for vaginitis 
based on a clear and unmistakable error.  
The Adjudication Officer approved this 
severance.

However, the rating decision of 8-14-97, 
which severed service connection for 
vaginitis, is hereby revised on the basis 
of clear and unmistakable error (38 CFR 
3.105(a)).  The veteran requested a 
hearing within 30 days of the 
notification of the proposal to sever 
which prohibits further action until the 
hearing is held or canceled.  The 
effective date of this revised rating 
corresponds to the date from which 
benefits would have been payable if the 
former decision had been correct (2 
months from today's notification).

In the February 1999 supplemental statement of the case, 
regulations pertaining to a severance of service connection, 
including section 3.105(d), were provided to the veteran for 
the first time.  A March 19, 1999, covering letter 
accompanying the supplemental statement of the case provided, 

This is in further reference to the 
appeal you have filed from our decision 
on your claim for benefits.  It is not a 
decision on the appeal you have 
initiated.  It is a Supplemental 
Statement of the Case which contains 
changes or additions to the original 
Statement of the Case sent to you on May 
22, 1992.

Before returning your records to the 
Board of Veterans' Appeals, we are giving 
you a period of 60 days to make any 
comment you wish concerning the 
additional information.  A response at 
this time is optional.  If we receive no 
additional information from you within 60 
days, we will return your records to the 
Board of Veterans' Appeals for review of 
the issues on appeal, and the Board of 
Veterans' Appeals will provide you with a 
copy of its decision.  If you feel that 
you have stated your case completely, you 
should let us know so that we may forward 
your appeal to the Board without waiting 
for the 60 day period to expire.

See March 19, 1999, letter accompanying the February 1999 
supplemental statement of the case (emphasis added).

The veteran did not perfect her appeal to the Board by filing 
a VA Form 9 substantive appeal after being provided for the 
first time in the February 1999 supplemental statement of the 
case notice of the regulations pertaining to the severance of 
service connection for vaginitis.

Analysis.

An appeal to the Board of a decision by the RO is 
accomplished in a three-step sequential process.  
Specifically, (1) the veteran initiates an appeal by filing a 
notice of disagreement with the decision, (2) the RO issues a 
statement of the case providing the veteran notice of the 
laws and regulations pertaining to the decision, the evidence 
that was considered in making the decision, and the reasons 
for the decision; and (3) the veteran perfects or completes 
the appeal to the Board by filing a VA Form 9 substantive 
appeal in response the statement of the case.  38 U.S.C.A. 
§ 7105(a), (c), (d) (West 1991) ("Appellate review will be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case is 
furnished . . . ."); 38 C.F.R. § 20.200 (1996); Roy v. 
Brown, 5 Vet. App. 554, 555 (1993); cf. Grantham v. Brown, 
114 F.3d 1156, 1159 (Fed. Cir. 1997) (Archer, J., concurring) 
("The claimant, in order to perfect an appeal to the BVA, 
'should set out specific allegations of error of fact or law, 
such allegations related to specific items in the statement 
of the case.'") (quoting 38 U.S.C. § 7105(d)); 38 C.F.R. 
§ 20.202("Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination, or 
determinations, being appealed); but see Rowell, 4 Vet. App. 
at 17 (holding that lack of timely filed substantive appeal 
does not deprive Board of jurisdiction over appeal initiated 
by a timely notice of disagreement); Beryle v. Brown, 9 Vet. 
App. 24, 28 (1996) (holding that, where Board proceeded to 
review claims on appeal where no substantive appeal was 
filed, Board implicitly waived the filing requirement of the 
substantive appeal as to those claims).  

In this case, the veteran filed a timely notice of 
disagreement in June 1996 after receiving notice of the 
decision proposing to sever service connection for vaginitis 
in the May 1996 supplemental statement of the case.  In 
response to the notice of disagreement, the RO should have 
issued a statement of the case.  If the statement of the case 
is incorporated with a supplemental statement of the case 
pertaining to other claims for which appeals have already 
been completed, the RO must inform the veteran to complete 
the appeal of any new issues contained in the supplemental 
statement of the case.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. 
§ 2.302(c).  The RO incorporated the severance issue in this 
case in the February 1999 supplemental statement of the case 
that also concerned other issues already on appeal.  However, 
instead of informing the veteran that she should file a VA 
Form 9 with the new issue of severance of service connection 
for vaginitis, it informed her that a response was optional.  
The veteran did not file a VA Form 9 substantive appeal 
within 60 days of the February 1999 supplemental statement of 
the case.

To ensure the veteran's rights of due process, the Board 
generally would remand a case such as this and give the 
veteran an opportunity to submit a substantive appeal to 
perfect her appeal to the Board if no document was in the 
file that could be construed as a substantive appeal.  
However, the Board may extend the 60-day time period for the 
filing of the VA 9 for good cause shown.  38 U.S.C.A. 
§ 7105(d)(3) (West 1991).  In this case, the veteran's 
representative included the severance issue on a June 1999 VA 
Form 1-646.  Although not filed within the requisite time 
period, the Board construes this document as a timely filed 
VA Form 9 because the RO's advising the veteran that response 
to the supplemental statement of the case was optional 
constitutes "good cause" for her not having timely 
submitted a substantive appeal.  Although the veteran's 
representative did not include a detailed argument on the 
severance issue in the VA Form 1-646, the Board concludes 
that the veteran will not be prejudiced because Board is 
deciding the severance issue in the veteran's favor.  Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).

Once service connection has been granted, it can be severed 
only upon VA's showing that the rating decision granting 
service connection was the product of clear and unmistakable 
error (CUE) and only after certain procedural safeguards have 
been met.  Daniels v. Gober, 10 Vet. App. 474, 478 (1997); 
38 C.F.R. § 3.105(d) (1999).  VA's burden in severing service 
connection is the same as a claimant's burden in attempting 
to overturn a final decision on the basis of CUE.  Daniels, 
10 Vet. App. at 478, citing Baughman v. Derwinski, 1 Vet. 
App. 563 (1991) and Graves v. Brown, 6 Vet. App. 166, 170-71 
(1994) (holding that CUE is defined the same under section 
3.105(d) as it is under section 3.105(a)).  In this case, 
because the veteran filed a timely appeal of the rating 
decision which severed service connection, the Board must 
review the May 1996 rating decision to see if VA met the 
burden of showing that the September 1991 rating decision 
which granted service connection was based on CUE.  

In order to establish CUE in the September 1991 rating 
decision granting service connection for vaginitis, the RO 
must do more than disagree with the way the facts were 
weighed or evaluated by the adjudicators who granted service 
connection in the prior rating decision.  See Russell v. 
Principi, 3 Vet. App. 310, 313 (1992). "CUE is a very 
specific and rare kind of 'error.'  It is the kind of error, 
of fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error."  Fugo v. Brown, 6 Vet. App. 40 
(1993).  Errors that are "clear and unmistakable" are 
undebatable; that is, reasonable minds could only conclude 
that the original decision was fatally flawed at the time it 
was made.  Id.

The RO granted service connection for vaginitis in a 
September 1991 rating decision without providing any reasons 
or bases for its decision although it did note evidence that 
it had relied on in making its decision.  For example, the 
September 1991 rating decision noted, "Review of the service 
medical record shows veteran was seen on numerous occasions 
with complaints of vaginal discharge which was treated with 
various creams."  In the May 1996 rating decision, which 
articulated the rationale for severance of service 
connection, the RO noted, "A thorough review of the 
veteran's service medical records that she was treated for 
this condition on several occasions prior to her entry on 
active duty in 1985 and 1986."  The May 1996 rating board 
concluded, "Condition clearly existed prior to enlistment on 
active duty and no aggravation is shown to have occurred."  
The RO further stated, "It was a clear and unmistakable 
error initially to service connect this condition with the 
prior history of many episodes of similar infections."

Thus, the May 1996 RO premises its decision of CUE in the 
September 1991 rating decision on two factual matters.  
First, that vaginitis existed prior to active service, and 
second, that the preexisting disorder was not aggravated in 
service.

With regard to the first proposition, the evidence clearly 
shows that the veteran was treated for vaginitis in June and 
October 1985 which was prior to her entry onto active duty in 
October 1987. 

However, assuming, without deciding, that the vaginitis did 
exist prior to active service, the evidence of record is 
unclear as to whether treatment for vaginitis and yeast 
infections, referred to on one occasion in June 1989 as 
"yeast vaginitis", during the period of active duty from 
October 1987 to January 1990 constituted mere flare-ups of 
the preexisting condition or an aggravation of the underlying 
disorder beyond the natural progress of the disease.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991) ("Intermittent 
flair-ups during service of a preexisting injury or disease 
are not sufficient to be considered 'aggravation in service' 
unless the underlying condition . . . is worsened.").  Given 
the several occasions of treatment for vaginitis in service, 
a finding of fact that these recurrences did not constitute 
aggravation is a finding of medical fact, requiring the 
adjudicator to base the finding on medical evidence of record 
that is dispositive or probative of the matter.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  The Board finds no 
such medical evidence in the record on which to base a 
finding either that the preexisting disorder was aggravated 
in active service or that it was not aggravated in active 
service.  Accordingly, it cannot be said that a determination 
that a preexisting vaginitis was aggravated during active 
service constituted clear and unmistakable error based on the 
factual record as it now stands.  Venturella, 10 Vet. App. at 
343.

Since clear and unmistakable error in the September 1991 
rating decision granting service connection for vaginitis is 
not shown, the severance of service connection for vaginitis 
was error, and service connection for vaginitis must be 
restored.

A Rating Higher Than 10 Percent For Left And/Or Right Knee 
Chondromalacia.

Background.

Included in the service medical records is an Emergency 
Services Record from a private hospital, dated in December 
1987, showing the following instructions:  "No strenuous 
exercise using your knees until you are checked by an 
orthopedic surgeon at the base."  Service medical records 
reflect that in December 1987 the veteran was seen with 
complaints of left knee problems.  The assessment was 
chondromalacia patella.  (Chondromalacia patellae is 
"softening of the articular cartilage of the patella; may 
cause patellalgia."  Stedman's at 332.  Patellalgia is "a 
painful condition involving the patella."  Stedman's at  
1311.)  

In January 1988, the veteran was referred to a service 
department orthopedic/podiatry clinic with complaints of 
chronic bilateral knee pain, left greater than right, since 
December 1987.  She had edema bilateral knees with increased 
pain and was getting no relief from isometric exercises.  She 
was examined by a physician whose assessment was bilateral 
knee semimembranous tendonitis and minimal lateral 
subluxation left and right patella.  A January 1988 Physical 
Therapy Consultation report showed that the veteran had been 
in a quad strengthening program for two weeks for complaints 
of constant pain in the knees since December.  The assessment 
was "[b]ilat[eral] knee semimembranous tendonitis (per 
MD)".  On January 16, 1988, the veteran was admitted to a 
service department hospital for two days with the diagnosis 
of chondromalacia.  No procedures were performed.  Condition 
upon release was "improved."

In late February 1988, the veteran was seen with complaints 
of persistent knee pain.  Objectively, there was boggy medial 
aspect bilateral knees, negative McMurray's sign, negative 
Lachman's sign, and full range of motion.  (McMurray's test 
is "rotation of the tibia on the femur to determine injury 
to the meniscal structures."  Stedman's at 1780.  Lachman's 
test is "a maneuver to detect deficiency of the anterior 
cruciate ligament; with the knee flexed 20 to 30 degrees, the 
tibia is displaced anteriorly relative to the femur; a soft 
endpoint or greater than 4 millimeters of displacement is 
positive (abnormal)."  Stedman's at 1780.)  The assessment 
was fat pattern/distribution vs. questionable pathology.

In early March 1988, the veteran was seen in a service 
orthopedic/podiatry clinic for bilateral knee pain.  It was 
noted that she had been doing better with exercises.  
Objectively, there was tenderness at the posterior popliteal 
area on the right.  There was no instability.  The assessment 
was to change her profile to walk aerobics or run at own 
pace.  The veteran was to continue with exercises and start 
leg lifts.  The next day, she was examined in an 
orthopedic/podiatry clinic.  Objectively, there was minimal 
patellofemoral crepitus.  There was tenderness of the 
patellar tendons.     X-rays were normal.  The assessment was 
arthritis vs. tendonitis/bursitis.  In late March 1988, an 
assessment was tendonitis/chondromalacia bilateral knees.  
The veteran was given a physical profile of no running, 
marching, aerobics and no weight carrying over five pounds.

In May 1988, the veteran was seen in an emergency room with a 
history of knee pain and swelling.  Climbing or descending 
stairs increased the pain and swelling.  She was referred to 
the orthopedic clinic for a consultation and evaluation of 
fitness for duty.  The next day, the veteran was seen in the 
orthopedic clinic.  Objectively, the left knee demonstrated a 
positive patellar grind with apprehension and positive 
crepitus.  There was no effusion or capsular tenderness.  
There was an inferior shift of the patella.  The left knee 
was the same as the right except that there was no patellar 
shift.  The assessment was left greater than right patella 
femoral degenerative joint disease/Grade II chondromalacia.  
The plan included a profile, medication and a leg brace on 
the left.

Later in May 1988, the veteran was seen again in the 
emergency room for complaints of left knee pain.  She was 
referred to the orthopedic clinic.  Physical examination 
reflected positive patellar facet tenderness, no effusion, 
and full active range of motion.  It was also noted, 
"[I]ncreased Q angle -- has bilateral valgus."  X-rays were 
within normal limits.  The impression was left knee pain -- 
probably chondromalacia.  The treatment plan included a 
profile, crutches, and a knee immobilizer.  The next day, she 
was seen again in the emergency room.  It was noted that she 
had a chronic left knee problem aggravated by field 
assignment and that she had been seen multiple times 
secondary to increased pain.  It was noted that she was on a 
profile but that it was not restrictive enough.  She 
complained of increased pain and swelling.  On physical 
examination, the left knee had decreased range of motion.  
There was tenderness over the medial jointlines bilaterally.  
The joint was stable.  There was mild effusion.  The 
assessment was left knee pain secondary to 
chondromalacia/rule out torn cartilage.  The plan was a 
profile, follow-up with orthopedics, and continue with 
medications.

In late May 1988, the veteran was seen with a request for a 
review of her records to determine whether she currently had 
a profile.  Objectively, there was no increased heat 
bilaterally in the knees and no effusion.  There was positive 
synapatellar bursa bilaterally.  Range of motion was full.  
The veteran was on crutches with a right hinged knee brace 
and a left knee immobilizer.  The assessment was 
chondromalacia.  The profile dated May 20th was current and 
stated the restrictions.  The plan was to continue Motrin, 
crutches, braces, and immobilizer as indicated.

In June 1988, the veteran was admitted to a service 
department hospital for four days.  She presented with a five 
month history of bilateral knee pain, left greater than 
right.  She stated that the pain came on suddenly one month 
after starting aerobic exercises.  She reported no specific 
trauma to the knees.  She complained of continuous left knee 
pain with the right knee having gotten better.  She had some 
night pain and pain going up and down stairs.  She reported 
having been on a physical profile at her home base since 
March to limit running and marching.  She was on a physical 
therapy regimen and taking anti-inflammatory drugs and had 
some relief of her symptoms.  Her knee pain had been 
improving until she started summer camp in the middle of May.  
Since that time she had had some significant knee pain.

On physical examination of the left knee, there was no 
effusion.  Range of motion was from 0 to 130 degrees.  There 
was tenderness over the medial joint line which was not 
exacerbated by McMurray's testing.  There was some 
retropatellar tenderness.  There was no ligamentous laxity.  
There was no collateral-ligamentous laxity.  Drawer and 
Lachman's signs were negative.  (Drawer sign is, "in a knee 
examination, the forward or backward sliding of the tibia 
indicating laxity or tear of the anterior (forward slide) or 
posterior (backward slide) cruciate ligaments of the knee."  
Stedman's at  1616.) 

Examination of the right knee showed no effusion.  There was 
positive retropatellar tenderness.  Range of motion was from 
0 to 130 degrees.  Drawer and Lachman's signs were negative.  
There was no collateral-ligamentous laxity.  X-rays of the 
knees bilaterally were within normal limits.  The diagnosis 
was bilateral patellofemoral joint syndrome.  It was not felt 
that surgical treatment was needed at the time but that 
conservative treatment might be of some benefit.  The veteran 
was given a temporary profile to September 1988 which 
prohibited running, continuous stair climbing, deep knee 
bends, and jumping.  A Physical Therapy Consultation report 
reflected continued physical therapy throughout 1988.

In August 1988, the veteran reported for a refill of 
medication for bilateral patellofemoral syndrome.  
Objectively, the knees were stable bilaterally with mild 
peripheral edema and mild to moderate swelling over 
inframedial patella bilaterally.  Also in August 1988, a 
whole body bone scan was done with attention to the patellae.  
The impression was a normal whole body bone scan.

In September 1988 the veteran reported pain in the left knee.  
Objective findings were negative except for mild bilateral 
infrapatellar tenderness.  The assessment was bilateral 
patellofemoral syndrome.  In late November 1988, a physician 
recommended an arthrogram.  However, in December 1988, the 
veteran reported that bilateral knee pain had improved with 
quad exercises.  Objectively, there was no pain to palpation 
over the knee.  It was decided to reevaluate the knees in six 
months.

In early March 1989, a physical profile serial report showed 
that the veteran was scheduled for release from temporary 
restriction in June 1989 and "may walk aerobics or run at 
own pace."  The assessment was status post bilateral knee 
pain chondromalacia.  In late March 1989, the veteran was 
seen for complaints of pain and swelling of bilateral knees 
and feet for one year.  The examiner noted that she walked 
without an antalgic gait and that there was a long history of 
recurrent diagnosis of chondromalacia without other 
pathological findings.  The veteran stated she could not do 
physical training and desired a profile.  Findings on 
physical examination of the knees by a doctor were normal 
including range of motion testing which was from 0 to 140 
degrees bilaterally.  The impression was chondromalacia 
bilateral and ankle pain.  The treatment plan was quad 
exercises and Motrin, and the veteran was returned to duty.  
There were no further complaints or findings pertaining to 
the knees prior to the veteran's separation from service in 
January 1990.

On a July 1991 VA Compensation and Pension examination 
report, it was noted that the veteran complained of pain in 
both knees.  She reported that she had been evaluated for 
arthritis but that it had not been found and she had been 
told she had chondromalacia of the patella.  On examination, 
the veteran had very lax patellas which were easily 
dislocatable bilaterally.  The dislocatability appeared much 
more medial than lateral.  There was a 10-12 degree valgus 
defect at the knee joint bilaterally.  The knee range of 
motion was normal.  There was approximately 15 degree medial-
lateral instability which was symmetric.  Lachman's sign was 
negative as were the anterior and posterior drawer signs.  
There were no joint effusions palpable.  She had a normal 
thyroid.  Neurologically, the reflexes were 2+ and symmetric.  
Muscle strength was 5/5 and the sensory, nonfocal.  The 
assessment was bilateral patellofemoral joint syndrome.  No 
arthritis was found, although laboratory results were 
pending.

An October 1992 VA outpatient Consultation Sheet shows that 
the veteran was referred from an orthopedic clinic to a 
physical therapy department for bilateral lower extremity 
conditioning, especially straight leg raising, quad sets.  
The examiner noted that the veteran complained of bilateral 
knee pain since 1987.  The veteran noted an increasing valgus 
deformity, periodic effusions, much popping, but no 
instability or "giving way".  On physical examination, 
there was no instability, no effusion.  There was a slight 
valgus deformity bilaterally, the right greater than the 
left.  The examiner noted a high riding right patella, slight 
lateral displacement with flexion.  The impression was 
degenerative joint disease, valgus deformity with 
patellofemoral pain.

A February 1993 letter from a VA physician states that the 
veteran was being seen in VA clinics for "problems of 
arthritis of the knees."  The doctor stated that running and 
any exercise may aggravate the symptom of pain.

On August 1995 VA Orthopedic examination, the veteran gave a 
history of aching pain in her knees beginning in November 
1987 while she was doing aerobics.  She reported that the 
pain had been around both her knee caps and that 
chondromalacia patella was diagnosed.  She also reported she 
was told that she had arthritis of the knees.  Her present 
complaints were aching and discomfort at the end of the day 
after she had been walking around a lot.  She stated that 
sometimes there was some swelling.  She denied increased pain 
on walking up and down stairs but said that she sometimes 
felt that her knees might pop out or dislocate.  She stated 
that her knees popped and grate a lot.  On physical 
examination, there was full and complete range of motion of 
the knees from 0 to 135 degrees.  The examiner noted that the 
veteran had obvious knock-knees in that, with her knees 
touching each other, her ankles were three inches apart.  She 
had some malalignment of the patella in that it moved from 
the medial side to the lateral side as she flexed and 
extended her knee.  There was no effusion.  The ligaments 
were strong and intact without evidence of ligamentous laxity 
or instability.  McMurray's test and pivot shift test were 
negative bilaterally.  There was no evidence of internal 
derangement.  Examination of both patellae revealed them to 
be somewhat small and mildly hypermobile.  She had a 
chondromalacia of 1+ on the left to compression over the 
underlying femoral condyle and a mildly positive 
patellofemoral quadriceps jerk test on the left.  She had a 
trace of chondromalacia on the right with a negative jerk 
test.  The diagnosis was patellofemoral syndrome with 1+ 
chondromalacia on the left and trace on the right.  The 
examiner stated that no abnormalities of the knees were noted 
other than the congenital and developmental bilateral mild 
valgus deformity (knock-knees).  The examiner noted that the 
congenital knock-knees condition usually predisposed a person 
to chondromalacia and patellar tracking problems.

At a hearing before a VA hearing officer in October 1997, the 
veteran testified that she had never fallen due to her knees 
and that there was no instability but that sometimes they 
felt as if they are going to lock, as in service.  They made 
a popping and cracking sound if she got up from a sitting 
position on the floor or sometimes from a chair.  She walked 
eight hours a day on her job and her knees hurt at the end of 
the day.  She testified that she felt she should be rated 10 
percent for each knee.

June 1998 x-rays of the knees showed no gross abnormality.  
On June 1998 VA orthopedic examination, the veteran gave a 
history of the onset of knee problems in 1987.  She was 
treated for patellofemoral syndrome and, according to the 
examiner, service medical records showed that degenerative 
joint disease and chondromalacia were also diagnosed.  The 
veteran reported she had pain climbing or descending stairs 
and had difficulty with repetitive squatting or prolonged 
sitting, with discomfort along the anterior aspect of both 
knees.  The only assistive device she used was a wraparound 
knee brace.  She had not had any orthopedic surgical 
procedures.  There were no episodes of dislocation or 
subluxation.  She did not have any constitutional symptoms 
suggestive of inflammatory arthritis.

On physical examination, heel and toe gait was normal.  
Neurological review of the lower extremities showed brisk 
deep tendon reflexes, no evidence of muscle wasting, no 
evidence of significant weakness, and no sensory changes.  
There was mild patellofemoral crepitus of the knees.  The 
apprehension sign with patellofemoral translation was 
negative.  The patellofemoral joint translated easily over 
the lateral femoral condyle and was not pathologic.  Range of 
motion of both knees was 0-140 degrees. Ligamentous stability 
to anterior and posterior cruciate ligament testing was 
normal.  Collateral ligaments were intact, and there was no 
joint line tenderness.  McMurray's test was negative in both 
knees.  The examiner noted that an August 1988 bone scan (to 
include the patella) and x-rays of both knees were negative. 
Chondromalacia patella, bilateral with mild retropatellar 
pain, was diagnosed.  The examiner commented that the current 
knee symptoms appeared unrelated to any significant localized 
pathology. 

Analysis.

In a September 1991 rating decision, the RO awarded service 
connection for chondromalacia, both knees, and assigned an 
initial rating of 10 percent for that disorder effective as 
of January 27, 1990, the day after the date the veteran was 
discharged from service.  The veteran appealed the initial 
assignment of the rating to the Board, and in March 1995, the 
Board remanded the case for further development of the 
evidence including another examination.  On remand, the RO 
continued the 10 percent rating for both knees in a May 1996 
rating decision.  In a February 1999 rating decision, the RO 
assigned a 10 percent rating for the service-connected 
chondromalacia for each knee -- left and right -- and made 
both 10 percent ratings effective from January 27, 1990.  
Accordingly, the issues on appeal now concern the entitlement 
to initial disability ratings higher than 10 percent for 
chondromalacia of each knee.

Disability ratings are intended to compensate reduction in 
earning capacity as a result of the specific disorder.  The 
ratings are intended to compensate, as far as can practicably 
be determined, the average impairment of earning capacity 
resulting from such disorder in civilian occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  In 
considering the severity of a disability it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 
4.2, 4.41 (1999).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, they do not give past medical reports precedence 
over the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
noted, in pertinent part, that there is a "distinction 
between an original rating and a claim for an increased 
rating" and that this distinction "may be 
important . . . in terms of determining the evidence that can 
be used to decide whether the original rating on appeal was 
erroneous . . . ."  Fenderson, 12 Vet. App. at 126 (emphasis 
in original).  In Fenderson, the Court held that the rule 
articulated in Francisco v. Brown did not apply to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  
Fenderson, 12 Vet. App. at 126; Francisco, 7 Vet. App. at 58.  
As noted above, the Court held in Francisco that, although VA 
regulations require review of the entire recorded history of 
a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current medical findings and that, where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Instead, in Fenderson, the Court held that, where a veteran 
appealed the initial rating assigned for a disability, 
"staged" ratings could be assigned for separate periods of 
time based on facts found.  Fenderson, 12 Vet. App. at 126.  
Concerning this difference, the Court stated that the 
distinction "may be important . . . in terms of determining 
the evidence that can be used to decide whether an original 
rating on appeal was erroneous . . . ."  Id.

In addition, the Court concluded in Fenderson that the RO did 
not provide the appellant with a correct statement of the 
case (SOC) concerning an issue because in addressing that 
issue the RO "mistakenly treated the ......claim as one for an 
'[i]ncreased evaluation ..... rather than as a disagreement 
with the original rating award, which is what it was."  
Fenderson, 12 Vet. App. at 132. (emphasis in the original).  
The Court indicated that "this distinction is not without 
importance in terms of VA adjudicative actions," and 
remanded the matter for a SOC.  Id.

The Board concludes that this case may be distinguished from 
Fenderson with regard to the SOC because in the May 1992 SOC 
the RO identified the issues on appeal not as claims for an 
"increased" disability rating for chondromalacia of the 
knees but rather as "Evaluation of" chondromalacia of the 
knees.  More important, the RO's May 1992 SOC provided the 
appellant with the appropriate applicable regulations and an 
adequate discussion of the basis for the RO's assignment of 
the initial disability evaluations for the service-connected 
condition of the knees.  

With regard to the evidence that should be considered 
concerning an appeal of an initial rating, the Board notes 
that by taking such an appeal, the veteran is disagreeing 
with the RO's assessment of the degree of disability present 
at a time contemporaneous with the claim for service 
connection for the disability and with the rating decision 
which assigned the initial rating.  Therefore, evidence 
contemporaneous with that period of time will have more 
probative weight than evidence dated a long time before or 
after that period of time.

In this case, the claim for service connection for a 
disability of the knees was filed in December 1990 and the 
initial rating was assigned in the September 1991 rating 
decision.  Therefore, medical evidence contemporaneous to 
that time will be inherently more probative than, for 
example, service medical records showing the degree of 
disability of the knees that was manifested in 1988 or 1989 
because VA compensation is awarded for the current degree of 
disability and not for a degree of disability which existed 
in the past.  If the evidence dated after the period of time 
contemporaneous to the claim and assignment of the initial 
rating shows that chondromalacia of the knees increased or 
decreased enough to warrant a higher or lower rating under 
the criteria in the VA Schedule for Rating Disabilities, the 
Court's opinion in Fenderson states that "staged" ratings 
may be assigned for separate periods of time based on facts 
found.  Fenderson, 12 Vet. App. at 126.

The VA Schedule for Rating Disabilities provides no criteria 
for evaluating the degree of disability resulting from 
chondromalacia, and therefore, the RO rated the veteran's 
service-connected chondromalacia analogously to tenosynovitis 
which is inflammation of a tendon and its enveloping sheath.  
38 C.F.R. §§ 4.20, 4.27, 4.71a, Diagnostic Code 5099-5024 
(1999); Stedman's at 1771.  Tenosynovitis is rated on 
limitation of motion of the affected part, as arthritis, 
degenerative, under Diagnostic Code 5003.  38 C.F.R. § 4.71, 
Diagnostic Code 5024 (1999).  The Board notes that this 
analogous rating is appropriate because chondromalacia is a 
softening of cartilage and degenerative arthritis, which is 
synonymous with osteoarthritis, is "characterized by erosion 
of articular cartilage . . . which becomes soft, frayed, and 
thinned . . . ."  Stedman's at 149, 1267; see Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992) (Board should provide 
an explanation for a diagnostic code used for a disorder that 
must be rated analogously to another disorder).

Arthritis is rated as follows:

Degenerative arthritis established by X-
ray findings will be rated on the basis 
of limitation of motion under the 
appropriate diagnostic codes for the 
specific joint or joints involved (DC 
5200 etc.).  When however, the limitation 
of motion of the specific joint or joints 
involved is noncompensable under the 
appropriate diagnostic codes, a rating of 
10 pct is for application for each such 
major joint . . . affected by limitation 
of motion, to be combined, not added 
under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed 
by findings such as swelling, muscle 
spasm, or satisfactory evidence of 
painful motion. . . .

38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999).  For the 
purpose of rating disability resulting from arthritis, the 
knee is considered a major joint.  38 C.F.R. § 4.45 (1999).  
The rating schedule provides ratings under Diagnostic Code 
5003 for degenerative arthritis shown by x-ray where there is 
an absence of limitation of motion, but the schedule 
specifically prohibits the assignment of those ratings for 
tenosynovitis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
Note 2 (1999).

Normal range of motion of the knee for VA rating purposes is 
from 0 to 140 degrees.  38 C.F.R. § 4.71, PLATE II (1999).  
Ratings are assigned for certain degrees of limitation of 
motion as follows:

Flexion limited to 15 
degrees.........................30
Flexion limited to 30 
degrees................................20
Flexion limited to 45 
degrees............................10
Flexion limited to 60 
degrees.............................0

Extension limited to 45 degrees.....................50
Extension limited to 30 
degrees......................40
Extension limited to 20 
degrees..........................30
Extension limited to 15 degrees......................20
Extension limited to 10 degrees......................10
Extension limited to 5 
degrees..........................0

38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (1999).

In this case, the last treatment notations from the service 
medical records -- and the ones most contemporaneous with the 
veteran's December 1990 claim and the RO's September 1991 
rating decision -- are dated in March 1989, the first a 
physical profile serial report showing that the veteran was 
scheduled for release from temporary restriction in June 1989 
and "may walk aerobics or run at own pace."  The second 
notation showed that the veteran was seen for complaints of 
pain and swelling of bilateral knees for one year, stating 
that she could not perform physical training and requesting a 
profile.  The examiner noted that she walked without an 
antalgic gait and that there was a long history of recurrent 
diagnosis of chondromalacia without other pathological 
findings.  Findings on physical examination of the knees by a 
doctor were normal, including range of motion testing which 
was from 0 to 140 degrees bilaterally.  The treatment plan 
was quad exercises and Motrin, and the veteran was returned 
to duty.  There were no further complaints or findings 
pertaining to the knees prior to the veteran's separation 
from service in January 1990.

On July 1991 VA examination -- the examination most probative 
in determining whether initial disability rating higher than 
10 percent for each knee should have been assigned -- range 
of motion of the knee was described as normal.  With the 
exception of the finding of the patellar shift -- which the 
Board discusses in more detail below -- chondromalacia of the 
knees was manifested by complaints of pain with normal range 
of motion.  The range of motion demonstrated does not meet 
the requirements for a compensable rating under the criteria 
for assessing limitation of motion of the part affected, 
i.e., the knee.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261 (1999).  Thus, a 10 percent rating was assigned under 
criteria for degenerative arthritis.  Although the criteria 
require that there be some limitation of motion to warrant a 
10 percent rating and none was demonstrated in this case, the 
Board concludes that a 10 percent rating was appropriately 
assigned given the veteran's complaints of pain.  See 
38 C.F.R. § 4.59 (1999); VAOPGCPREC 9-98 at para. 4 (Aug. 14, 
1998) ("[P]ainful motion is considered limited motion even 
though a range of motion is possible beyond where the pain 
sets in."); see also DeLuca v. Brown, 8 Vet. App. 202, 206-
08 (1995); 38 C.F.R. §§ 4.40, 4.45 (1999).  There is no 
provision in the rating criteria for a higher disability 
rating than 10 percent based on limitation of motion where 
the range of motion is normal.  Accordingly, the Board 
concludes that the RO appropriately assigned initial ratings 
of 10 percent for chondromalacia of each knee.

With regard to whether the evidence in this case demonstrates 
that "staged" ratings should be assigned, the Board notes 
that the findings of examiners after July 1991 -- in October 
1992, February 1993, August 1995, and June 1998 -- are 
consistent with those found in July 1991.  The chondromalacia 
is shown to have been manifested by complaints of pain with 
full range of motion.  On the most recent examination in June 
1998, the chondromalacia of both knees was manifested by mild 
retropatellar pain and mild patellofemoral crepitus.  Range 
of motion of both knees was 0-140.  The examiner specifically 
noted that there was no evidence of muscle wasting, 
significant weakness, or sensory changes in the lower 
extremities.  See DeLuca v. Brown, 8 Vet. App. 202, 206-08 
(1995); 38 C.F.R. §§ 4.40, 4.45 (1996).  Accordingly, the 
Board concludes that "staged" ratings are not required 
based on facts found in this case.  Manifestations of 
chondromalacia of both knees have remained the same 
throughout.

Finally, with regard to what examiners have described as a 
patellar "shift" or laxity, the Board notes that, in 
postservice medical reports, beginning with the July 1991 VA 
examination, examiners often noted shifting or laxity of the 
patellae, and their descriptions are fairly consistent both 
with each other and with the descriptions in service.  The 
July 1991 VA examiner noted that the veteran had very lax 
patellas which were easily dislocatable bilaterally, that 
this dislocatability appeared much more medial than lateral, 
and that it was a 15 degree medial-lateral instability which 
was symmetric.  In October 1992, a VA examiner noted a high 
riding right patella, slight lateral displacement with 
flexion.  Similar to both these reports, an examiner in 
August 1995 noted some malalignment of the patella in that it 
moved from the medial side to the lateral side as she flexed 
and extended her knee.  However, the Board notes that these 
examiners -- like the examiners in service -- also 
consistently noted that the knee joints themselves were 
stable, that the ligaments were strong and intact without 
evidence of ligamentous laxity or instability.  See August 
1995 VA examination.

In this regard, on the latest examination report of record, a 
June 1998 VA orthopedic examination report, the examiner 
noted that the patellofemoral joint translated easily over 
the lateral femoral condyle "and was not pathologic."  The 
examiner also noted that there was normal ligamentous 
stability, the collateral ligaments were intact, and that the 
veteran reported that there had been no episodes of 
dislocation or subluxation of the knee joints.  Similarly, 
she reported that there was no instability or "giving way" 
to the October 1992 examiner and at the October 1997 hearing.  
Because the examiners in service and since service have 
consistently reported that there no subluxation or lateral 
instability of the knee joints themselves, the Board 
concludes that there is no basis for consideration of a 
separate rating for either knee under the criteria for rating 
recurrent subluxation or lateral instability of the knee 
under Diagnostic Code 5257.  See, generally, VAOPGCPREC 9-98 
(Aug. 14, 1998); VAOPGCPREC 23-97 (July 1, 1997).

A Compensable Rating For Right Achilles Tendonitis,.

Background.

Service medical records reflect that the veteran was seen in 
January 1987 while serving with the Army Reserves with a 
complaint of a right foot injury.  Notes on the Screening 
Note of Acute Medical Care included "tear anterior talo-
fibular ligament [right foot]" and "possible partial 
rupture Achilles right foot."  Objectively, range of motion 
was full and there was no swelling.  There was tenderness 
over the Achilles and dorsum of the foot.  The assessment was 
"strain".

On active duty in December 1988, the veteran complained of 
right ankle tenderness.  Objectively there was tenderness.  
In March 1989, she complained of bilateral foot pain.  She 
reported swelling of the ankles at the malleoli and provided 
a history of injury to the right foot falling off a 21/2 ton 
truck in 1987.  Objectively, there was full range of motion 
of both ankles without effusion.  Varus stress and drawer 
signs were negative.  The impression was ankle pain.

In July 1991, the veteran was seen in a VA Podiatry Clinic 
for a Compensation and Pension examination.  She reported 
that she had fallen from a height in January 1987 and 
ruptured her Achilles tendon.  She stated that the injury 
required a three-month period of recuperation and that she 
was treated with nonsteroidal anti-inflammatory drugs but was 
not casted.  She stated that at the present time she had 
problems running.  Her employment was sedentary.  She could 
still shop, dance, etc., and had pain only if exertion was 
high.  Objectively, it was noted that she walked without a 
limp.  Toe and heel walk was within normal limits.  Ankle 
dorsiflexion was 12 degrees on the left and 10 degrees on the 
right and nonpainful.  There was no palpable defect.  Muscle 
strength was within normal limits.  There was tenderness to 
palpation of the right Achilles tendon insertion.  The 
assessment was a history of Achilles rupture -- partial, 
right foot/ankle.  The examiner noted that, in light of range 
of motion and strength, it was probable that there had been 
only a partial rupture.  There was mild tendonitis at present 
and no ankle pathology.

A February 1993 notation from a VA Employee Health Clinic 
showed that the veteran, who was employed by VA, was seen for 
complaints pertaining to her right ankle after having slipped 
over a rug at home.  On examination, there was moderate 
swelling and tenderness with passive range of motion.  X-rays 
of the right ankle were normal.  The impression was right 
ankle sprain.  The plan was to refer the veteran to a private 
physician.

On August 1995 VA Orthopedic examination, the examiner 
veteran gave a history of having injured her right ankle in 
service when she fell from a truck.  She stated that she had 
ruptured a tendon and torn ligaments and was sent back from 
Europe on crutches.  She reported that this incident occurred 
while she was on reserve duty and it was a private doctor who 
told her she had torn the tendon and ligaments.  She reported 
she was treated with pills and rest, but had no other 
treatment such as a cast or splint, etc.  Her present 
complaints were of pain and aching after prolonged walking 
and sometimes after wearing boots for a long period of time.  
The veteran did not describe any recurrent sprains or turning 
under of her ankles or any recurrent swelling, just some mild 
aching and discomfort about the right side.

Physical examination of the ankle was entirely normal.  There 
was full range of motion with 18 degrees of dorsiflexion and 
45 degrees of plantar flexion, equal to that of the opposite 
ankle.  Inversion and eversion were equal to that of the 
opposite ankle and there was no rocking of the talus with 
inversion stress.  There was no pain elicited on rather 
forceful manipulation of the ankle, but there was some slight 
tenderness over one area of the Achilles tendon.  There was 
no swelling or knot or other evidence of previous rupture of 
the Achilles tendon and all of the other tendons were 
palpable and intact to examination including all of the 
peroneal tendons and the posterior tibial and anterior tibial 
tendons.  There was no effusion and there was no particular 
tenderness about the ankle joint.  The diagnosis was old 
sprain/strain injury to the right ankle with no evidence of 
ruptured tendons and no evidence of residual laxity of the 
right ankle.  The examiner noted, "Basically, the diagnosis 
[is] of the sprain of the right ankle, healed, without 
significant sequelae."

At a hearing before a VA hearing officer in October 1997, the 
veteran testified that she did not have any swelling of the 
right ankle or Achilles tendon, that she had had some pain 
over the weekend before the hearing on the top side of her 
foot but that she was "fine" on the day of the hearing, and 
that she did not wear any type of brace on her ankle.

On June 1998 VA orthopedic examination, the examiner recorded 
the veteran's history of problems with the right Achilles 
tendon in 1987.  It was noted that she was on drill status 
with the reserves and fell off a 21/2 ton truck, experiencing a 
strain to her right Achilles tendon, which was treated as 
Achilles tendonitis.  The veteran reported continued aching 
type of discomfort in the right heel and at the bottom of her 
leg, but she had some improvement in that symptom over the 
last several years.  No assistive device was used for the 
right ankle.  She had not had any orthopedic surgical 
procedures.  There were no episodes of dislocation or 
subluxation.  She did not have any constitutional symptoms 
suggestive of inflammatory arthritis.

Physical examination of the right Achilles tendon showed no 
evidence of swelling.  There was no localized tenderness.  
Range of motion of the ankle was 10 degrees of dorsiflexion, 
45 degrees, plantar flexion.  The veteran was able to 
maintain a "toe raise" gait pattern.  Ankle ligaments were 
stable.  The diagnosis was right Achilles tendonitis, 
resolved.

Analysis.

The summary of the Court's decision in Fenderson v. West, 12 
Vet. App. 119 (1999), that applied to the issue of the 
initial rating for chondromalacia of the knees also applies 
to the initial noncompensable rating assigned for the ankle 
disorder and the Board will not repeat that summary here.  As 
was the case with the knee claim, the May 1992 SOC did not 
phrase the issue as one for an increased rating but as one 
involving the "evaluation" of Achilles tendonitis, right.  
However, the RO provided the appellant with the applicable 
regulations and an adequate discussion of the basis for the 
assignment of the initial evaluations.  

The service-connected right Achilles tendonitis is evaluated 
analogously under criteria for evaluating injuries sustained 
to Muscle Group X.  38 C.F.R. § 4.73, Diagnostic Code 5399-
5310 (1999).  The Board concludes that these criteria are 
appropriate for analogous consideration of Achilles 
tendonitis because Muscle Group X governs movements of the 
forefoot and toes and propulsion thrust in walking and 
concerns other important plantar and dorsal structures 
including certain ligaments and tendons of the foot.  See 
Pernorio, 2 Vet. App. at 629 (Board should provide an 
explanation for a diagnostic code used for a disorder that 
must be rated analogously to another disorder).

These rating criteria were revised during the pendency of 
this appeal with the revisions becoming effective in July 
1997.  In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991), the Court held that, where a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should and 
will apply unless Congress provides otherwise or permits the 
Secretary to do otherwise.  The Board must remand cases for 
the RO to consider both versions of the law in the first 
instance unless the claimant will not be prejudiced by the 
Board's consideration of the claim under both the old and new 
criteria.  VAOPGCPREC 11-97 at 3-4 (Mar. 25, 1997); Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).

In this case, the Board notes that the RO did consider the 
claim under both the old criteria -- as depicted in the May 
1992 SOC -- and under the new criteria -- an abbreviated 
version of which was provided under the "Reasons and Bases" 
section of the February 1999 SSOC.  Moreover, the veteran 
will not be prejudiced by review of this claim by the Board 
because the revisions to the rating criteria under Diagnostic 
Code 5310 involved merely a superficial rearrangement of the 
wording of the regulatory criteria and no substantive 
changes.  Compare 38 C.F.R. § 4.73, Diagnostic Code 5310 
(1991) with 38 C.F.R. § 4.73, Diagnostic Code 5310 (1999).  
Any argument for a higher rating that the veteran could have 
made under the "new" criteria could have been advanced 
under the "old" criteria as well.  Accordingly, the Board 
concludes that the veteran will not be prejudiced by the 
Board's review of her claim on appeal because due process 
requirements have been met and remand is therefore 
unnecessary. VAOPGCPREC 11-97 at 3-4 (Mar. 25, 1997); Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991); see Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided); see also 
Winters v. West, 12 Vet. App. 203, 207 (1999) (en banc) 
(noting that "the law does not require a useless act".).

The criteria under Diagnostic Code 5310 provide a 
noncompensable rating for a slight degree of disability; a 10 
percent rating for a moderate degree of disability; a 20 
percent rating for a moderately severe degree of disability 
and a 30 percent rating for a severe degree of disability.  
The regulations provide much information as to what 
constitutes slight, moderate, moderately severe, and severe 
levels of disability resulting from muscle injuries, 
especially through and through wounds of the muscles caused 
by gunshot or shrapnel or injuries to muscles and tendons 
caused by open, comminuted fractures.  38 C.F.R. § 4.55, 
4.56.  For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are the loss of power, 
weakness, lowered threshold of fatigue; fatigue-pain, 
impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.56(c) (1999).  The regulations also provide 
detailed criteria for classifying the disability rated under 
Diagnostic Codes 5301 through 5323, including Diagnostic Code 
5310, as slight, moderate, moderately severe, or severe.  
38 C.F.R. § 4.56(c) (1999).  

Here, the disability resulting from a strain of the right 
Achilles tendon does not begin to approach the criteria for a 
rating of moderately severe or severe, which contemplate 
injuries comparable to those rendered by through and through 
or deep penetrating wounds of missiles with a history of 
prolonged hospitalization or periods of treatment and 
indications of loss of deep fascia and positive evidence of 
impairment on tests of strength and endurance.  38 C.F.R. 
§ 4.56(d)(3), (4) (1999).  Accordingly, the Board concludes 
that such ratings are not warranted and will consider whether 
the evidence shows that an initial rating for a moderate 
degree of disability, rather than for a slight degree of 
disability, is warranted.

In this regard, the criteria provide,

(1)  Slight disability of muscles--(i) 
Type of injury. Simple wound  of muscle 
without debridement or infection.
(ii)  History and complaint.  Service 
department record of superficial  wound 
with brief treatment and return to duty.  
Healing with good  functional results.  
No cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of 
this section.
(iii)  Objective findings.  Minimal scar.  
No evidence of fascial defect, atrophy, 
or impaired tonus.  No impairment of 
function or metallic fragments retained 
in muscle tissue.

(2)  Moderate disability of muscles--(i) 
Type of injury. Through and  through or 
deep penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement, or prolonged 
infection.
(ii)  History and complaint.  Service 
department record or other evidence of 
in-service treatment for the wound.  
Record of consistent complaint of one or 
more of the cardinal signs and symptoms 
of muscle disability as defined in 
paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.
(iii)  Objective findings.  Entrance and 
(if present) exit scars, small or linear, 
indicating short track of missile through 
muscle tissue.  Some loss of deep fascia 
or muscle substance or impairment of  
muscle tonus and loss of power or lowered 
threshold of fatigue when  compared to 
the sound side.

38 C.F.R. § 4.56(d)(1), (2) (1999).

The veteran's right Achilles tendonitis produces no more than 
a slight degree of disability.  Objective findings on the 
July 1991 VA examination -- the examination most 
contemporaneous with the claim in December 1990 -- show that 
the right Achilles tendonitis was manifested by nonpainful 
dorsiflexion to 10 degrees, as compared to 12 degrees on the 
left; and by tenderness to palpation of the right Achilles 
tendon insertion.  There was no impairment of function -- the 
veteran could shop, dance, etc., and had pain only if 
exertion was high.  She walked without a limp, toe and heel 
walk was normal, there was no palpable defect.  Muscle 
strength was normal -- and the examiner noted that only a 
mild tendonitis was present and that there was no ankle 
pathology.  These findings are more comparable to the 
regulatory criteria regarding objective findings for a slight 
degree of disability and do not approximate the criteria for 
a moderate degree of disability.  38 C.F.R. § 4.56(d) (1), 
(2) (1999).  Accordingly, the Board concludes that the 
initial assignment of a noncompensable rating for a slight 
degree of disability resulting from the service-connected 
Achilles tendonitis was appropriate.  38 C.F.R. §§ 4.7, 4.56, 
4.73, Diagnostic Code 5399-5310 (1999).

With regard to a "staged" rating, the evidence dated after 
the July 1991 VA examination shows moderate swelling in 
February 1993 following a reinjury to the right ankle at that 
time.  However, the rest of the subsequent evidence shows the 
right Achilles tendonitis to be manifested solely by 
complaints of tenderness and examiners commented that the 
disorder was "healed" or "resolved".  Accordingly, the 
Board concludes that there is no basis on which to assign a 
"staged" compensable rating.


ORDER

Service connection for epigastric pain (claimed as a stomach 
condition) and for a heart condition is denied.

The claim for service connection for fibrocystic breast 
disease, bilateral (claimed as breast condition), is well 
grounded, and to this extent the appeal is granted.

Restoration of service connection for vaginitis is granted.

A rating higher than 10 percent for chondromalacia of the 
left knee is denied.

A rating higher than 10 percent for chondromalacia of the 
right knee is denied.

A compensable rating for right Achilles tendonitis is denied.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

Fibrocystic Breast Disease, Bilateral (Claimed As Breast 
Condition).

Reason for remand:  For the reasons and bases articulated in 
its decision above, the Board has concluded that the claim 
for service connection for fibrocystic breast disease, 
bilateral (claimed as breast condition), is a well grounded 
claim.  38 U.S.C.A. § 5107(a) (West 1991).  However, it is 
not the type of well grounded claim that is meritorious on 
its own but rather the type that may be capable of 
substantiation upon further development of medical evidence.  
The Board remanded the case in March 1995 for such 
development, but the evidence obtained did not comply with 
the remand order.  Accordingly, the claim must be remanded 
again.  Stegall v. West, 11 Vet. App. 268 (1998).

A Rating Higher Than 10 Percent For Vaginitis

Reason for remand:  The Board notes that the rating criteria 
for evaluating gynecological conditions were revised in May 
1995 during the pendency of the appeal of the initial rating 
assigned for vaginitis.  The veteran had notice of the old 
criteria in the May 1992 statement of the case and of the new 
criteria in the February 1999 supplemental statement of the 
case.  Accordingly, the Board concludes that due process 
requirements have been met with regard to the new rating 
criteria.  VAOPGCPREC 11-97 at 3-4 (Mar. 25, 1997); Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  However, the 
Court's decision in Fenderson v. West, as noted above in the 
Board's discussion of the knee and Achilles tendon claims, 
contemplates the possibility of "staged" ratings based on 
facts found in some cases where the veteran appeals the 
initial disability rating.  The evidence most probative to 
the assignment of an initial rating will be that most 
contemporaneous with the period during which the veteran 
claimed service connection for vaginitis (December 1990) and 
the RO assigned the initial rating upon awarding service 
connection (September 1991).  However, if subsequent evidence 
shows an increase or decrease in the degree of disability of 
the condition, a "staged" rating may be assigned.

The lengthy appeal process here has extended the period 
during which such a "staged" rating may be considered from 
1990 to the present.  The last examination to evaluate the 
disability from the service-connected vaginitis was in August 
1995.  Accordingly, the Board concludes that further 
development is needed.

Compensable Ratings For Low Back Pain And For A Panic 
Disorder.

Reason for remand:  As noted in the Introduction to this 
decision above, although a February 1999 supplemental 
statement of the case provides notice to the veteran that the 
grant of service connection for the low back pain and panic 
disorder represents a full resolution of the appeal of the 
service connection issues -- which is true -- no statement of 
the case was ever issued following the June 1996 notices of 
disagreement with the initial noncompensable ratings assigned 
for the low back pain and panic disorder.  Cf. Grantham v. 
Brown, 114 F.3d 1156, 1158-59 (Fed.Cir. 1997) (an appeal 
initiated by a notice of disagreement as to an RO's 
"rejection of the logically up-stream element of 
service-connectedness . . . could not concern the logically 
down-stream element of compensation level.").  Accordingly, 
due process considerations mandate that the case be REMANDED 
for a statement of the case e on these issues.  Manlicon v. 
West, 12 Vet. App. 238, 240-41 (1999).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to her claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following:

1.  The RO should issue a statement of 
the case in response to the June 1996 
notices of disagreement with the 
noncompensable ratings assigned for the 
veteran's low back pain and panic 
disorders and allow her 60 days to 
perfect her appeal of those issues to the 
Board if she so desires by filing a VA 
Form 9 substantive appeal.  38 C.F.R. 
§ 20.302(b) (1999).

2.  If and only if the veteran perfects 
her appeal of any issue noted in #1 
above, the RO should obtain all records 
of treatment pertaining to the disorders 
on appeal that have not already been 
associated with the claims file.  In 
addition, the RO should schedule the 
veteran for VA examinations to assess the 
current level of disability resulting 
from the service-connected disorders 
remaining on appeal. 

Specifically, the RO should also schedule 
the veteran for a VA examination to 
resolve the medical issues involved in 
her claim for service connection for 
fibrocystic breast disease (claimed as a 
breast condition).  The examiner must 
review the medical evidence in the claims 
file that pertains to a breast disorder 
and render an opinion on the following 
matters:  (1) Whether fibroadenoma 
diagnosed in 1970, seventeen years prior 
to active service, is related to, or the 
same disease as, the fibrocystic breast 
disease diagnosed years later and, if so, 
whether the findings of dense ductile 
tissue on a mammogram during active duty 
in 1989 or any other findings on 
examination of the breasts in service 
reflect an increase in severity of the 
preexisting breast disease beyond the 
normal progress of the disease.  (2)  
Whether the medical findings pertaining 
to the breasts in service, including the 
findings on the July 1989 mammogram, 
represent a separate and distinct disease 
process from the fibroadenoma of the 
breasts which preexisted active service.

3.  The RO should also obtain all records 
of the veteran's treatment for vaginitis 
during the course of the lengthy appeal 
period that have not already been 
associated with the claims file.  In 
addition, the RO should schedule the 
veteran for a VA examination to assess 
the current level of disability resulting 
from the service-connected vaginitis.

In readjudicating the claim for a rating 
higher than 10 percent for vaginitis, the 
RO should consider whether the assignment 
of "staged" ratings is appropriate 
based on facts found.

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development is completed.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.

The RO and the appellant are also advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (Court).  The Court has 
stated that compliance by the Board or 
the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268 (1998).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant does not need to take 
any action unless she is notified.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals







